On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On October 23, 2009, Hughley submitted motions for leave to file a motion for reconsideration in case No. 2009-1350, Hughley v. Duffy, to apply the constitution of the state of Ohio, and to remove the label of vexatious litigator. Upon review of the proffered motions for leave,
It is ordered by the court that Kevin Hughley’s motions for leave are denied.